Case 2:21-cv-01214-DDP-KS Document 13 Filed 02/11/21 Page 1 of 1 Page ID #:66

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                        CASE NUMBER:

CLERGY AND LAITY UNITED FOR ECONOMIC
JUSTICE , et al.                                           2:21−cv−01214−DDP−KS
                                         PLAINTIFF(S)

       v.
DEPARTMENT OF HOMELAND SECURITY , et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                       DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  2/10/2021                  4 and 5               Civil Cover Sheet and Notice of Interested
Parties
Date Filed              Doc. No.          Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):

Incorrect event selected. Correct event to be used is Civil Cover Sheet (CV−71) and
Certificate/Notice of Interested Parties. You need not take any action in response to this notice
unless and until the Court directs you to do so.



                                            Clerk, U.S. District Court

Dated: February 11, 2021                    By: /s/ Geneva Hunt Geneva_Hunt@cacd.uscourts.gov
                                               Deputy Clerk



              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
